Allowable Subject Matter
Claims 28 – 32, 43, 49 – 51 and 63 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a connector part defining a first perimeter wall structure defining a maximum outer perimeter boundary and a cover including a second perimeter wall structure matching the maximum outer perimeter boundary, the second perimeter wall structure extending from a front face defining an opening for the jack cavity” as recited in independent claim 28; the prior art of record does not teach “a grounding arrangement secured to the rear housing by a plurality of latches, the grounding arrangement including a plurality of deflectable flange members extending across the central aperture, the flange members being arranged to provide a spring force against the cable and grounding contact between the cable conductive element and the connector part” as recited in independent claim 43. Claims 29 – 32, 49 – 51 and 63 depend from independent claims 28 or 43, directly or indirectly and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831